    Case 20-22606-CMB Doc 68-4 Filed 04/12/21 Entered 04/12/21 17:43:44                                          Desc
                    Proposed Order Proposed Order Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    In re:                                                      Bankruptcy No. 20-22606-CMB

    THE INGROS FAMILY LLC,                                      Chapter 11

                 Debtor.
    _______________________________________
                                                                Related Docket No.
    ESTATE OF CARMINE FOGLIO and THE                            Hearing Date:
    INGROS FAMILY LLC,


                     Movants,

                     v.

                     No. Respondent.

     ORDER GRANTING JOINT MOTION OF ESTATE OF CARMINE FOGLIO AND
     DEBTOR THE INGROS FAMILY, LLC TO APPROVE SETTLEMENT OF CLAIM
           PURSUANT TO 11 U. S. C. § 105 AND FED. R. BANKR. P. 9019(a)

                                               ORDER OF COURT

       AND NOW, this ___ day of ____________________, 2020, upon consideration of the
foregoing JOINT MOTION OF ESTATE OF CARMINE FOGLIO AND DEBTOR THE
INGROS FAMILY, LLC TO APPROVE SETTLEMENT OF CLAIM PURSUANT TO 11
U. S. C. § 105 AND FED. R. BANKR. P. 9019(a) (the “Motion”1), it is hereby ORDERED,
ADJUDGED and DECREED:

      A. The Motion is GRANTED;

      B. The Parties are hereby authorized and directed to settle and compromise the Proof of Claim

             and Adequate Protection Motion on the following material terms and as set forth fully in

             the Agreement attached to the Motion:




1
    All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.



                                                            1
Case 20-22606-CMB Doc 68-4 Filed 04/12/21 Entered 04/12/21 17:43:44                        Desc
                Proposed Order Proposed Order Page 2 of 3



     1. In accordance with the terms of the Agreement, the Equity Holders shall pay to the
        Estate the total amount of $85,000.00 ("Settlement Payment").

     2. The Settlement Payment shall be made by the Equity Holders by wire transfers within
        three (3) business days after Bankruptcy Court approval of the agreement. All
        payments shall be made payable to “Maria Foglio, Trustee of the Carmine Foglio
        Revocable Trust”. The Debtor shall file a motion to approve the settlement no later
        than Monday, April 12, 2021.

     3. In accordance with the terms of the Agreement, the Equity Holders shall also pay to the
        Estate the total amount not to exceed of Three-Thousand Dollars ($3,000) ("Florida
        Property Payment") necessary to transfer title of the real property located at 6736
        Approach Road, #4, Sarasota, Florida 34238 (the "Florida Property") and to list and
        sell the same or to assign the Florida Mortgage to the Estate or its representatives.

     4. The Florida Property Payment shall be set aside immediately upon execution of this
        Agreement and maintained in the Lampl Law firm's clients' escrow account until
        reimbursement is requested in writing by the Estate or the Equity Holders with proof
        of expenses. The Lampl law firm shall cut reimbursement checks to the Estate or the
        Equity Holders within three (3) business days of such valid request. The Estate must
        consent to any and all such reimbursements to the Equity Holders.

     5. The Equity Holders shall fully cooperate with the Estate to transfer the title to the
        Florida Property and cooperate with the Estates efforts to list and sell the same so that
        such a transfer to the Estate is consummated no later than May 31, 2021. The Equity
        Holders agree to complete all transfer paperwork, including but not limited to alerting
        their mortgage company, fulfilling mortgage company requirements for mortgage
        assumption if necessary, and paying for and securing a quitclaim deed provided that
        such payments do not exceed $3,000 as set forth in paragraph d above.

     6. The Equity Holders shall be pay any and all Home Owners' Association (HOA) dues
        that are due on or before May 1, 2021.

     7. The Estate shall fully cooperate with the Equity Holders including but not limited to
        working with the mortgage company to assume the Florida Mortgage and to secure the
        mortgage company's release of the Equity Holders from the Florida Mortgage. The
        release of the Equity Holders from the Florida Mortgage is a material term of the parties'
        agreement. To the extent the Equity Holders pay mortgage transfer expenses directly,
        the Equity Holders may submit a request to the Lampl Law firm to request
        reimbursement for the same, as contemplated in paragraph d above. The Equity
        Holders shall fulfill any and all requirements of the mortgage company and Sarasota
        County, Florida in order to consummate the transfer and any subsequent sale by the
        Estate of the Florida Property.

     8. If the Estate is not able to assume the mortgage, through no fault of the Equity Holders,
        the Estate may obtain a loan on its own to satisfy the mortgage. If for any reason the

                                              2
Case 20-22606-CMB Doc 68-4 Filed 04/12/21 Entered 04/12/21 17:43:44                            Desc
                Proposed Order Proposed Order Page 3 of 3



         Florida Property cannot be transferred to the Estate, the Parties agree that a remaining
         sum of $112,825 shall be due and owing to the Estate and such balance must be paid
         upon the Equity Holders' sale of the Florida Property which the Equity Holders agree
         to effectuate immediately in the event that the Florida Property cannot be transferred.

     9. The Parties agree to continue the adjudication of the Motion for Adequate Protection
        until such time as the Florida Property has been fully transferred to the Estate. The
        Estate shall dismiss the Motion for Adequate Protection within three (3) business days
        after the Settlement Payment has been made and the Florida Property has been
        completely transferred, whichever occurs last.

     10. Within three (3) business days after the Settlement Payment has been made and the
         Florida Property has been completely transferred, whichever occurs last, the Estate
         shall withdraw its Proof of Claim in the Bankruptcy Case and mark the Pennsylvania
         Mortgage on the Trinity Building as satisfied.

     11. The Parties agree to stay the State Court Litigation until the Florida Property is fully
         transferred to the Estate. The Estate shall dismiss the State Court litigation in its entirety
         and satisfy all judgments within three (3) business days after the Settlement Payment
         has been made and the Florida Property has been completely transferred, whichever
         occurs last.


  C. The Parties are authorized to take all further actions necessary to implement and effectuate

     terms of the Agreement. This Court retains jurisdiction with respect to all matters arising

     from or related to this Order.

                                                              BY THE COURT:



                                                              ___________________________
                                                              Carlota M. Böhm, Chief Judge
                                                              United States Bankruptcy Court




                                                 3
